DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with the attorney Dan Li


	The application has been amended as follows

1-20. (Canceled).  
  
21. (Previously Presented) A cubesat, comprising: 
an onboard sensor in the cubesat; 
a non-transitory storage medium in the cubesat; and 
a processor in the cubesat coupled to the non-transitory storage medium, wherein a user leases processing time of the cubesat during pre-selected lease period, the processor configured to: receive ,before the pre-selected lease period,  a proprietary program provided by a user for local execution on the cubesat,
automatically instantiate the proprietary program when the pre-selected lease period start;

receive, from the onboard sensor, captured data of a geographical region on earth; 		determine a condition of the geographical region by analyzing the captured data;	transmit data indicative of the condition to a ground station for further transmission to the user.  

22. (Previously Presented) The cubesat of claim 21, wherein the condition includes an abnormality determined by the processor regarding an oil pipeline in the geographical region. 
 
23. (Previously Presented) The cubesat of claim 21, wherein the condition includes a fire on the oil pipeline.  

24. (Previously Presented) The cubesat of claim 21, wherein the condition includes that the oil pipeline is under construction.  

25. (Previously Presented) The cubesat of claim 21, wherein the processor receives the proprietary program through the ground station during flight of the cubesat.  

26. (Previously Presented) The cubesat of claim 21, wherein the cubesat is preloaded with the proprietary program before flight.  

27. (Canceled).  

28. (Previously Presented) The cubesat of claim 21, wherein the processor receives a remote command provided by the user through the ground station, and executes the proprietary program in response to the remote command.  

29. (Previously Presented) The cubesat of claim 21, wherein the onboard sensor is an infrared camera, and wherein the captured data is an infrared image.  

30. (Previously Presented) The cubesat of claim 21, wherein as part of executing the proprietary program, the processor receives frequent infrared image of one or more geographical regions from the onboard sensor.  

31. (Previously Presented) The cubesat of claim 21, wherein the transmitted data includes an incident location in the geographical region where the condition is detected.  

32. (Previously Presented) The cubesat of claim 21, wherein the processor performs real time analysis upon the captured data to monitor an object in the geographical region.  

33. (Previously Presented) The cubesat of claim 32, wherein the object is an oil pipeline.  

34 (Previously Presented) The cubesat of claim 21, wherein the transmitted data indicative of the condition includes an infrared image of the geographical region.  


a proprietary program provided by a user for local execution on the cubesat,
	send, by the processor, the proprietary program to a non-transitory storage medium of the cubesat for storage; 
	automatically instantiate the proprietary program when the pre-selected lease period starts,
 	upon instantiation of the proprietary program, perform, by the processor, the following during the pre-selected lease period:
	receive, by the processor, from an onboard sensor of the cubesat, captured data of a geographical region on earth; 
	determine, by the processor, an abnormality of the geographical region by analyzing the captured data; and 
	broadcast, by the processor, data indicative of the abnormality to a ground station for further transmission to the user.  

36-42 (Cancelled).



				  Reason for Allowance					Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“wherein a user leases processing time of the cubesat during pre-selected lease period, the processor configured to: receive ,before the pre-selected lease period,  a proprietary program provided by a user for local execution on the cubesat,
automatically instantiate the proprietary program when the pre-selected lease period start;
upon instantiation of the proprietary program, the processor configured to perform the following during the pre-selected lease period:
receive, from the onboard sensor, captured data of a geographical region on earth; 		determine a condition of the geographical region by analyzing the captured data;	transmit data indicative of the condition to a ground station for further transmission to the user ”as cited   in claim 21.  
-“processing time of the cubesat being leased by user for a pre-selected lease period the method comprising: receive ,before the pre-selected lease period, by a processor of the cubesat, a proprietary program provided by a user for local execution on the cubesat,
	send, by the processor, the proprietary program to a non-transitory storage medium of the cubesat for storage; 
automatically instantiate the proprietary program when the pre-selected lease period starts,
 upon instantiation of the proprietary program, perform, by the processor, the following during the pre-selected lease period:

determine, by the processor, an abnormality of the geographical region by analyzing the captured data; and 
broadcast, by the processor, data indicative of the abnormality to a ground station for further transmission to the user” as cited     in claim 35, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.						
The closest prior art on record Conrad et al (US5940739A)   fails to teach the feature of	
-“wherein a user leases processing time of the cubesat during pre-selected lease period, the processor configured to: receive ,before the pre-selected lease period,  a proprietary program provided by a user for local execution on the cubesat,
automatically instantiate the proprietary program when the pre-selected lease period start;
upon instantiation of the proprietary program, the processor configured to perform the following during the pre-selected lease period:
receive, from the onboard sensor, captured data of a geographical region on earth; 		determine a condition of the geographical region by analyzing the captured data;	transmit data indicative of the condition to a ground station for further transmission to the user ”as  cited     in claim 21. 
-“processing time of the cubesat being leased by user for a pre-selected lease period the method comprising: receive ,before the pre-selected lease period, by a processor of the cubesat, a proprietary program provided by a user for local execution on the cubesat, 	send, by the processor, the proprietary program to a non-transitory storage medium of the cubesat for storage; 

when the pre-selected lease period starts,
 upon instantiation of the proprietary program, perform, by the processor, the following during the pre-selected lease period:
receive, by the processor, from an onboard sensor of the cubesat, captured data of a geographical region on earth; 
determine, by the processor, an abnormality of the geographical region by analyzing the captured data; and 
broadcast, by the processor, data indicative of the abnormality to a ground station for further transmission to the user” as cited in claim 35.
The other relevant prior art in the record fail to teach the above subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478